Citation Nr: 0107837	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  96-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for degenerative joint disease of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease at the L5-S1 vertebra and 
Schmorl's nodes at the L3-L5 vertebra.

3.  Entitlement to an initial compensable rating for 
sinusitis.

4.  Entitlement to an initial compensable rating for benign 
prostatic hypertrophy.











ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active duty from October 1967 to September 
1992.  

The current appeal to the Board of Veterans' Appeals (the 
Board) was brought from the initial April 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, on the veteran's original claim 
[filed December 28, 1994, the date from which each of the 
herein concerned ratings was assigned].  

During the course of the current appeal, the 10 percent 
rating now assigned for the veteran's low back disorder was 
effectuated in a rating in September 1996, and the rating 
retroactively applied to the then re-designated low back 
disability.  The issue regarding a rating for the overall low 
back disorder remained on appeal, however, as the 10 percent 
rating was not the maximum assignable.  AB v. Brown, 6 Vet. 
App. 35 (1993); and Grantham v. Brown, 8 Vet. App. 228, 232 
(1995) (an appeal remains viable, in terms of the Board's 
jurisdiction, unless in the interim, the RO grants the 
veteran the maximum benefit available). 

In a decision in January 1997, the Board denied entitlement 
to service connection for a right shoulder disorder.  The 
Board also denied entitlement to an evaluation in excess of 
10 percent for hypertension, and denied entitlement to a 
compensable rating for bilateral hearing loss.  Having been 
thus addressed by the Board, these issues are no longer part 
of the current appellate review.

In January 1997, the Board also remanded the case on the 
issues shown on the front page of this decision for further 
development.  The RO undertook the requested development, 
confirmed the prior ratings, issued a Supplemental Statement 
of the Case (SSOC) in September 2000, and the case was 
returned to the Board for further appellate review.

The claims of entitlement to initial increased evaluations 
for degenerative joint disease of the right knee and 
degenerative disc disease at L5/S1; Schmorl's notes at L3-L5 
are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Sinusitis is currently without active symptomatology; 
sinus abnormalities are not shown on X-rays.

2.  Benign prostatic hypertrophy is manifested only by slight 
prostate enlargement with a purported sense of fullness or 
pressure in the suprapubic area, a history of occasional 
nocturia and no other urological symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 6510 
(effective prior to October 7, 1996); 38 C.F.R. §§ 4.97; 
Diagnostic Code 6510; 61 Fed. Reg. 46720-46731 (Sept. 5, 
1996) (effective October 7, 1996)..

2.  The criteria for an initial compensable rating for benign 
prostate hypertrophy are not met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7527 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Separate diagnostic codes identify the various disabilities. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

However, as in the case at hand, in a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2000).

As noted above, with regard to conclusions reached on any 
given medical issue to include a determination with regard to 
such things as degree or extent of functional impairment of a 
disability, VA cannot substitute its own judgment or opinion 
for that of a medical expert.  See, i.e., Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

And the assignment of specific ratings must be made upon a 
review of the entire evidentiary record including thorough 
and comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).

The United States Court of Claims for Veterans Appeals (the 
Court) has also reviewed the method of evaluating increased 
ratings for musculoskeletal disorders in recent holdings.  In 
particular, it has addressed the use of several sections of 
38 C.F.R. Part 4.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a claimant may not be compensated for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

The veteran's service-connected chronic sinusitis was 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6510 of the 
Rating Schedule for chronic sinusitis.  The Board notes that 
such is rated similarly to ethmoid, frontal, pansinusitis and 
sphenoid sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 
6511, 6512, 6513, 6514.

During the course of the current appeal, the criteria under 
38 C.F.R. § 4.97 were changed, effective October 7, 1996, and 
accordingly include amended rating criteria for sinusitis.

Prior to October 7, 1996, under the general rating criteria 
for sinusitis (Diagnostic Codes 6510 through 6514), a 
noncompensable rating was warranted for sinusitis with X-ray 
manifestations only and with symptoms that were either mild 
or occasional.  A 10 percent evaluation required moderate 
symptomatology, with discharge or crusting or scabbing and 
infrequent headaches.

A 30 percent disability rating required severe sinusitis that 
was manifested by one of the following: frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulence.  38 
C.F.R. § 4.97, Diagnostic Codes 6510-14.  In particular, the 
rating criteria set forth four independent bases for granting 
a 30 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 
95 (1994).

A 50 percent evaluation was assigned for post-operative 
residuals following a radical operation with chronic 
osteomyelitis requiring repeated curettage or for severe 
symptoms after repeated operations. 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-14.

Under the amended rating criteria, effective October 7, 1996, 
see 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514), a noncompensable evaluation is 
warranted when sinusitis is detected by x-ray only.

A 10 percent evaluation is warranted for sinusitis that is 
manifested by one of the following: (1) one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or (2) three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.

A 30 percent disability rating for chronic sinusitis is 
assigned when there is one of the following: (1) three or 
more incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment; or (2) more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting.

A 50 percent evaluation for chronic sinusitis is assigned for 
one of the following: (1) post-operative residuals following 
radical surgery with chronic osteomyelitis; or (2) near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

An incapacitating episode means one that requires bed rest 
and treatment by a physician.  And a Note which follows these 
provisions indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  Id. (2000).

Under 38 C.F.R. § 4.115b, Diagnostic Code 7527, injuries, 
infections, prostatic hypertrophy or postoperative residuals 
may be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.

Voiding dysfunction is rated as either urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Where there is continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day, 
a 60 percent rating is assigned.  Where the symptoms require 
the wearing of absorbent materials that must be changed two 
to four times per day, a 40 percent evaluation is assigned.  
Where the symptoms require the wearing of absorbent materials 
which must be changed less than two times per day, a 20 
percent evaluation is appropriate. Id.

With respect to urinary frequency, where there is a daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night, a 40 percent evaluation is 
assigned. Where there is a daytime voiding interval between 
one and two hours, or awakening to void three to four times 
per night, a 20 evaluation is awarded. Where there is daytime 
voiding interval between two and three hours, or awakening to 
void two times per night, a 10 evaluation is assigned.  

In cases of obstructed voiding with urinary retention 
requiring intermittent or continuous catheterization , a 30 
evaluation is provided.  




Where there is marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following, a 10 percent evaluation is 
appropriate:  (1). Post void residuals greater than 150 cc; 
(2). Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec); (3). Recurrent urinary tract infections 
secondary to obstruction; or(4). Stricture disease requiring 
periodic dilatation every 2 to 3 months.  Where there is 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year, a 0 percent 
rating is assigned.  

Where there is a urinary tract infection with poor renal 
function, the disorder is rated as renal dysfunction.  
Otherwise, where there is recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or continuous intensive management, a 30 
percent evaluation is provided.  Where the symptoms require 
long-term drug therapy, 1-2 hospitalizations per year and/or 
intermittent intensive management, the appropriate evaluation 
is 10 percent. Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Factual Background

Sinusitis

On the separation examination in September 1992 the veteran 
complained of having had intermittent sinusitis for which he 
took prescribed medications.

On VA examination in 1996 the veteran reported that since 
1972, he had had nasal congestion and postnasal drip 
associated with what military physicians diagnosed as 
sinusitis.  He was prescribed decongestants to use when 
required.  He reported that he currently had flare-ups of 
sinusitis about once a week for which he took decongestants 
as needed.  Sinusitis continued to recur however, and, and he 
used a military facility for follow-up care.  Sinus X-rays 
were negative.  The pertinent diagnoses were chronic allergic 
rhinitis and "sinusitis not found at present".

On VA examination in February 1997, X-rays of the sinuses 
showed no significant abnormalities of the paranasal sinuses.  
The impression was negative paranasal sinus.

In February 1997, the veteran responded that he had not been 
seen anyone for treatment since August 1996.

Benign prostatic hypertrophy

On the veteran's separation examination, he gave a history of 
having had benign prostatic hypertrophy and prostatitis in 
1990 which was asymptomatic at the time of the examination.  
The examiner noted the presence of prostate 2+, of normal 
consistency, and diagnosed benign prostatic hypertrophy.

On VA examination in 1996 the veteran said that he had 
periodic problems with voiding and urinary retention, but no 
dysuria.  He was receiving regular follow-up care at a 
military facility.  



On examination, there was a very slight enlargement of the 
prostate to palpation.  The prostate was soft; there was no 
pain to palpation; and there were no nodules noted.  The 
pertinent diagnosis was probable benign prostatic 
hypertrophy, symptomatic.

On VA examination in February 1997 the veteran was noted to 
have had an enlarged prostate in 1988, although he was not 
having any symptoms except for a sense of fullness or 
pressure in the suprapubic area and occasional nocturia.  

On examination, urinalysis (reported for which was dated in 
April 1997) was normal; there was no hernia; external 
genitalia were normal.  Physical examination showed that the 
prostate was mildly enlarged.  The examiner reported that 
there was no frequency of urination, no pyuria, pain or 
tenesmus or incontinence requiring pads or appliance.  The 
diagnosis was benign prostatic hypertrophy, mild enlargement 
and mild symptoms.

In February 1997, the veteran responded that he had not been 
seen anyone for treatment since August 1996.

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made measurable 
efforts to obtain evidence necessary to substantiate the 
veteran's claims, including any relevant records adequately 
identified by the veteran, as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without it first being considered by the RO.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO under the new law would only serve to 
further delay resolution of the veteran's claims.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Analysis

Sinusitis

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's sinus disability, rather than 
an increased rating claim where entitlement to compensation 
had previously been established.  Fenderson v. West, op. cit. 
However, in this case, the Board finds that a staged rating 
is unnecessary.

Although the veteran carries a diagnosis of sinusitis from 
the time of his active service, repeated examinations since 
service have been negative for identifiable sinus-related 
symptoms, and sinus X-rays are consistently entirely 
negative.  In the absence of definitive pathology related to 
sinusitis, whether rating the veteran under old or new 
criteria, a compensable rating is not warranted.  No question 
has been presented as to which of evaluations would more 
properly classify the severity of sinusitis.  38 C.F.R. 
§ 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for sinusitis.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Benign prostatic hypertrophy

The Board also notes that this case involves an appeal as to 
the initial rating of the veteran's prostate disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, op. cit. However, in this case, the Board finds that a 
staged rating is unnecessary.

In this case, the veteran's prostate is measurably 
hypertrophied, and he has had a past history of a sense of 
fullness in the lower abdomen and periodic nocturia.  
Nonetheless, current findings are limited to mild prostate 
enlargement and no urological symptoms of any kind.  Absent 
functional pathology, a compensable rating is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for benign prostatic 
hypertrophy.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Additional Considerations

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO has provided and 
discussed the criteria for assignment of an extraschedular 
evaluation, and did not grant increased evaluations for 
either disability at issue on an extraschedular basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disability picture presented in this case, the 
Board cannot conclude that the disability picture as to 
sinusitis or benign prostatic hypertrophy is so unusual or 
exceptional in nature as to warrant referral of the veteran's 
case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  


The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
sinusitis and benign prostatic hypertrophy.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.  


ORDER

Entitlement to an initial compensable rating for sinusitis is 
denied.

Entitlement to an initial compensable rating for benign 
prostatic hypertrophy is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the February 1997 orthopedic 
examinations of the veteran discloses that the January 1997 
remand directives were not complied with.  In this regard, 
the VA examiner did not address functional loss due to pain 
on use or due to flare-ups.  Stegall v. West, 11 Vet. 
App. 268 (1998).


The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a), the Board is 
deferring adjudication of the claims of entitlement to 
initial increased evaluations for degenerative joint disease 
of the right knee and degenerative disc disease at the L5-S1 
vertebra and Schmorl's nodes at the L3-L5 vertebra pending a 
remand of the case to the RO for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his right knee and low back 
disabilities.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is duplicative of 
evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other available 
appropriate medical specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected right knee and low back 
disabilities.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

The examiner must fully address the 
following medical issues:

(a) Do the right knee and low back 
disabilities involve only the joint 
structures, or do they also involve the 
muscles and nerves?

(b) Do the right knee and low back 
disabilities cause weakened movement, 
excess fatigability and incoordination, 
and if so, the examiner should comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner must 
so state.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disease due to the right 
knee and low back disabilities, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the right knee and low back disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the right knee and low back 
disabilities, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected right knee and low back 
disabilities.  If the functional 
impairment created by the nonservice-
connected problem cannot be dissociated, 
the examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  
Stegall, supra.

The RO should also review the claims file 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance That is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
initial increased evaluations for 
degenerative joint disease of the right 
knee and degenerative disc disease at the 
L5/S1 vertebra and Schmorl's nodes at the 
L3-L5 vertebra.  The RO should document 
its consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2000), Fenderson, supra, as 
warranted.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is notified by the RO; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

